Order entered April 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00262-CV

              IN THE INTEREST OF T.C., A.C., J.D., AND K.J., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-17-00829-W

                                            ORDER
       Before the Court is appellant’s April 8, 2019 unopposed motion for an extension of time

to file her brief on the merits. We GRANT the motion and extend the time to April 29, 2019.

We caution appellant that further extension requests in this accelerated appeal involving the

termination of parental rights will be disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE